*1103Wenzel, Acting P. J., MacCrate, Schmidt and Ughetta, JJ., concur; Beldock, J., dissents and votes to affirm, with the following memorandum: I construe the second cause of action to allege that plaintiffs were induced to enter into a contract for the purchase of certain real property from the corporate defendant on the representation by the individual defendant that a certain bank would grant a “ G. I. Mortgage” loan thereon if plaintiffs qualified, whereas the bank had, prior to the representation, informed the individual defendant that it would not grant such a mortgage, but only an “F. H. A. Mortgage”. So construed, the second cause of action alleges a misrepresentation of an existing fact and is sufficient. The fact that the contract of sale was conditional does not show that plaintiffs did not rely on the representation when they entered into the contract. The pleading should be construed to allege that they would not have entered into the conditional contract had they not relied on the individual defendant’s misrepresentation.